DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0039815; hereinafter Jung) in view of in view of Wu et al. (CN 105676953A; hereinafter Wu), and further in view of Lius (US 2018/0349719), and further in view of Li et al. (US 2017/0046558; hereinafter Li). 
Regarding claim 1:
Jung discloses a terminal comprising a display module and a fingerprint identification assembly (see Figs. 1 and 4C or 6A), wherein the fingerprint identification assembly (see Fig. 4C or 6A) comprises:
a fingerprint collection layer, attached to the display module and configured to collect fingerprint information (see Fig. 4C or 6A; fingerprint sensor 423 or 613);
a fingerprint identification module, configured to identify the fingerprint information (see Fig. 4C and paragraph 116; fingerprint sensor controller 431 and processor correspond to a fingerprint identification module); and
a flexible circuit board, wherein the flexible circuit board is led out from a side edge of the fingerprint collection layer, and is connected to the fingerprint identification module (see Fig. AC, flexible PCB 432),
wherein the fingerprint collection layer comprises: a substrate layer (see Fig. 4D or 6A; substrate 424 or 614), a detection element disposed on the substrate layer (see Fig. 4C or 6A; fingerprint/touch sensor 423 or 613), and a signal line disposed on the substrate layer (see Fig. AD, signals lines 491 and 492 or Fig. 6B and paragraph 135; signal lines 621 and 622), and the signal line comprises a reception signal line (Fig. 4D, signal line 491 or Fig. 6B; signal lines 621) and a transmission signal line (Fig. 4D, signal line 492 or Fig. 6B; signal lines 622) arranged between the substrate layer and a display screen of the display module (see Fig. 14; the fingerprint sensor 1419 is disposed under the display module; since signal line are disposed on top of the substrate of the fingerprint sensor, the signal lines are arranged between the substrate layer and the display screen of the display module), the reception signal line and the transmission signal line being arranged substantially perpendicular with respect to each other (see Fig. 4D; at least some portion of the 491 and 492 are perpendicular to each other or Fig. 6B), and
wherein the display module includes a driver IC (see Fig. 3 and paragraph 85; device driver 323).
Jung does not disclose wherein the fingerprint collection layer includes a fingerprint collection structure on a fingerprint chip die.
In the same field of endeavor, Wu discloses a terminal comprising a display module and a fingerprint identification assembly (see Figs. 1 and 2), wherein
the fingerprint identification assembly (see Fig. 2, fingerprint sensor module 10) comprises:
a fingerprint collection layer, attached to the display module and configured to collect fingerprint information (see Figs. 2-3; sensing pixel array 201);
wherein the fingerprint collection layer includes a fingerprint collection structure on a fingerprint chip die (see Figs. 2-3 and paragraph 64; die 200).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Jung and Wu. The combination would have yielded a predictable result of greatly reduce the size of the fingerprint sensor module (see Wu, Abstract).
Jung and Wu do not expressly disclose the fingerprint identification module is integrated with the driver IC.
However, Lius discloses a terminal comprising a display module and a fingerprint identification assembly (see Fig. 10), wherein
the fingerprint identification assembly comprises:
a fingerprint identification module (see Fig. 10, integrated circuit 4 is a fingerprint identification module),
wherein the display module includes a driver IC, and the fingerprint identification module is integrated with the driver IC (see paragraph 65; Lius discloses another integrated circuit for driving the display panel 11; the integrated circuit for driving the display panel and the
integrated circuit for driving the biometric sensor can be integrated into one single integrated circuit).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Jung, Wu and Lius. The combination would have yielded a predictable result of compact design of the circuit.
Jung, Wu and Lius do not disclose the reception signal line and the transmission signal line are arranged in the middle of the substrate layer. 
However, in the same field of endeavor, Li discloses a terminal comprising a display module and a fingerprint identification assembly (see Fig. 5; fingerprint sensor 1 is disposed on top of display module 4), wherein
the fingerprint identification assembly comprises: 
a fingerprint collection layer, attached to the display module and configured to collect fingerprint information (see Fig. 5; fingerprint sensor 1 is disposed on top of the color filter 45); 
wherein the fingerprint collection layer comprises: a substrate layer (see Fig. 5, color filter 45 is construed as a substrate), a detection element disposed on the substrate layer (see Fig. 7, fingerprint sensors 111-133), and a signal line disposed on the substrate layer (see Fig. 7, lines 21-23 and 61-63), and the signal line comprises a reception signal line and a transmission signal line (see Fig. 7, lines 61-63 are reception signal line and lines 21-23 are transmission signal line), the reception signal line and the transmission signal line being arranged substantially perpendicular with respect to each other (see Fig. 7, for example, the line 61 is perpendicular to line 21), 
the reception signal line and the transmission signal line are arranged in the middle of the substrate layer (see Figs. 5, 7 and 19; the reception signal line and transmission signal line are disposed over the entire surface of the display module, which covers the middle region of the substrate layer). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the terminal of Jung in view of Wu and Lius such that the reception signal line and the transmission signal line are arranged in the middle of the substrate layer as taught by Li. One of ordinary skill in the art would have been motivated to do this because each of the detection element of the fingerprint collection layer can be selectively driven by the reception signal line and the output signal can be selectively outputted by the transmission signal line (see Li, paragraph 61). 
Regarding claim 3:
Jung, Wu, Lius, and Li disclose all the features in claim 1. Jung further discloses the terminal, wherein the substrate layer is made of one of silicon, glass, acrylic, or optical film (see paragraph 227; the substrate in the fingerprint/touch module is form of glass).
Regarding claim 6:
Jung, Wu, Lius, and Li disclose all the features in claim 1. Jung further discloses the terminal, wherein the display module comprises:
a display screen, including a display surface and a back surface opposite to the display surface (see Fig. 14, display 1416);
a touch screen, arranged on a side of the display surface of the display screen (see Fig. 14, touch sensor 1414 is disposed on top of display 1416 via the adhesive layer 1415); and
a protective cover plate, arranged on a side of the touch screen away from the display screen (see Fig. 14, window 1411),
wherein the fingerprint collection layer is attached to the back surface of the display screen (see Fig. 14; fingerprint sensor 1419/1418).
Regarding claim 7:
Jung, Wu, Lius, and Li disclose all the features in claim 1. Jung further discloses the terminal, wherein the display module comprises:
a display screen, including a display surface and a back surface opposite to the display surface (see Fig. 10; display 1017);
a touch screen, arranged on a side of the display surface of the display screen (see Fig. 10; touch sensor 1013); and
a protective cover plate, arranged on a side of the touch screen away from the display screen (see Fig. 10; window 1011),
wherein the fingerprint collection layer is attached between the display screen and the touch screen (see Fig. 10; fingerprint sensor 1016).
Regarding claim 8:
Jung, Wu, Lius, and Li disclose all the features in claim 1. Jung further discloses the terminal, wherein the display module comprises:
a display screen, including a display surface and a back surface opposite to the display surface (see Fig. 4C; display 429);

a touch screen, arranged on a side of the display surface of the display screen (see Fig. 4C; touch sensor 426); and
a protective cover plate, arranged on a side of the touch screen away from the display screen (see Fig. 4C; window 421),
wherein the fingerprint collection layer is attached between the touch screen and the protective cover plate (see Fig. 4C; fingerprint sensor 423).
Regarding claim 9:
Jung discloses a method of manufacturing a terminal, the method comprising:
forming a fingerprint collection layer on a display module (see Fig. 4C; the fingerprint sensor 426 is formed on display module 429),
binding the fingerprint collection layer to a flexible circuit board, wherein the binding comprises leading the flexible circuit board out from a side edge of the fingerprint collection layer (see Fig. 4C and paragraph 116), and
binding the flexible circuit board to a fingerprint identification module (see Fig. 4C; flexible circuit board 432 is connected to the fingerprint sensor controller 431 and processor),
wherein the fingerprint collection layer comprises: a substrate layer (see Fig. 4D or 6A; substrate 424 or 614), a detection element disposed on the substrate layer (see Fig. 4C or 6A; fingerprint/touch sensor 423 or 613), and a signal line disposed on the substrate layer (see Fig. AD, signals lines 491 and 492 or Fig. 6B and paragraph 135; signal lines 621 and 622), and the signal line comprises a reception signal line (Fig. 4D, signal line 491 or Fig. 6B; signal lines 621) and a transmission signal line (Fig. 4D, signal line 492 or Fig. 6B; signal lines 622) arranged between the substrate layer and a display screen of the display module (see Fig. 14; the fingerprint sensor 1419 is disposed under the display module; since signal line are disposed on top of the substrate of the fingerprint sensor, the signal lines are arranged between the substrate layer and the display screen of the display module), the reception signal line and the transmission signal line being arranged substantially perpendicular with respect to each other (see Fig. 4D; at least some portion of the 491 and 492 are perpendicular to each other or Fig. 6B), and
wherein the display module includes a driver IC (see Fig. 3 and paragraph 85; device driver 323).
Jung does not disclose wherein the fingerprint collection layer includes a fingerprint collection structure on a fingerprint chip die.
In the same field of endeavor, Wu discloses a terminal comprising a display module and a fingerprint identification assembly (see Figs. 1 and 2), wherein
the fingerprint identification assembly (see Fig. 2, fingerprint sensor module 10) comprises:
a fingerprint collection layer, attached to the display module and configured to collect fingerprint information (see Figs. 2-3; sensing pixel array 201);
wherein the fingerprint collection layer includes a fingerprint collection structure on a fingerprint chip die (see Figs. 2-3 and paragraph 64; die 200).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Jung and Wu. The combination would have yielded a predictable result of greatly reduce the size of the fingerprint sensor module (see Wu, Abstract).
Jung and Wu do not expressly disclose the fingerprint identification module is integrated with the driver IC.
However, Lius discloses a terminal comprising a display module and a fingerprint identification assembly (see Fig. 10), wherein
the fingerprint identification assembly comprises:
a fingerprint identification module (see Fig. 10, integrated circuit 4 is a fingerprint identification module),
wherein the display module includes a driver IC, and the fingerprint identification module is integrated with the driver IC (see paragraph 65; Lius discloses another integrated circuit for driving the display panel 11; the integrated circuit for driving the display panel and the integrated circuit for driving the biometric sensor can be integrated into one single integrated circuit).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Jung, Wu and Lius. The combination would have yielded a predictable result of compact design of the circuit.
Jung, Wu and Lius do not disclose the reception signal line and the transmission signal line are arranged in the middle of the substrate layer. 
However, in the same field of endeavor, Li discloses a terminal comprising a display module and a fingerprint identification assembly (see Fig. 5; fingerprint sensor 1 is disposed on top of display module 4), wherein
the fingerprint identification assembly comprises: 
a fingerprint collection layer, attached to the display module and configured to collect fingerprint information (see Fig. 5; fingerprint sensor 1 is disposed on top of the color filter 45); 
wherein the fingerprint collection layer comprises: a substrate layer (see Fig. 5, color filter 45 is construed as a substrate), a detection element disposed on the substrate layer (see Fig. 7, fingerprint sensors 111-133), and a signal line disposed on the substrate layer (see Fig. 7, lines 21-23 and 61-63), and the signal line comprises a reception signal line and a transmission signal line (see Fig. 7, lines 61-63 are reception signal line and lines 21-23 are transmission signal line), the reception signal line and the transmission signal line being arranged substantially perpendicular with respect to each other (see Fig. 7, for example, the line 61 is perpendicular to line 21), 
the reception signal line and the transmission signal line are arranged in the middle of the substrate layer (see Figs. 5, 7 and 19; the reception signal line and transmission signal line are disposed over the entire surface of the display module, which covers the middle region of the substrate layer). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Jung in view of Wu and Lius such that the reception signal line and the transmission signal line are arranged in the middle of the substrate layer as taught by Li. One of ordinary skill in the art would have been motivated to do this because each of the detection element of the fingerprint collection layer can be selectively driven by the reception signal line and the output signal can be selectively outputted by the transmission signal line (see Li, paragraph 61).
Regarding claim 10:
Jung, Wu, Lius, and Li disclose all the features in claim 9. Jung further discloses the method, wherein the fingerprint collection layer comprises:
a substrate layer (see Fig. 4C; substrate 424), a detection element disposed on the substrate layer (see Fig. 4C; fingerprint sensor 423 is on substrate 424), and
a signal line disposed on the substrate layer, the signal line including a reception signal line and a transmission signal line that are arranged substantially perpendicularly with respect to each other (see Fig. 4D; lines 491 and 492 correspond to signal line, at least a portion of the reception signal line 491 is perpendicular to the transmission signal line 492), and the display module includes a display screen, a touch screen, and a protective cover plate (see Fig. 4C; display panel 429, touch sensor 426 and protective cover plate 421),
wherein the forming the fingerprint collection layer on the display module comprises:
forming the substrate layer on one of a side surface of the display screen, the touch screen, or the protective cover plate (see Fig. 4C; substrate 424 is formed on an upper side of the display 429 or touch sensor 426, and formed on a lower side of the protective cover plate 421), and
forming the detection element and the signal line on the substrate layer to create the fingerprint collection layer (see Figs. 4C-4D; fingerprint sensor 423 is input/output wirings 491 and 492 are formed on the substrate 424).
Regarding claim 11:
Jung, Wu, Lius, and Li disclose all the features in claim 10. Jung further discloses the method, wherein the forming the substrate layer on one of a side surface of the display screen, the touch screen, or the protective cover plate comprises:
forming the substrate layer (see Figs. 4C-4D; the substrate 424 is formed on the top side of the display screen and touch sensor);
forming the detection element and the signal line on the substrate layer to create the fingerprint collection layer (see Fig. 4C-4D; the fingerprint sensor 423 and input/output wirings 491 and 492 are formed on the substrate forming a fingerprint collection layer as shown in Fig. 4D); and
attaching the fingerprint collection layer on one of a side surface of the display screen, the touch screen, or the protective cover plate (see Figs. 4C; adhesive 422 is used to attached the fingerprint collection layer (i.e., substrate 424 and sensor 423) to protective cover plate 421, and adhesive 425 is used to attach the fingerprint collection layer to the touch sensor 426).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Wu, Lius, and Li as applied in claim 1 above and further in view of Choi et al. (US 2018/0196991; hereinafter Choi).
Regarding claim 4:
Jung, Wu, Lius, and Li disclose all the features in claim 1. However, Jung, Wu, Lius, and Li do not disclose the terminal, wherein the fingerprint identification assembly is one of an optical fingerprint identification assembly, a semiconductor fingerprint identification assembly, or an ultrasonic fingerprint identification assembly.
However, in the same field of endeavor, Choi discloses a terminal, wherein the fingerprint identification assembly is one of an optical fingerprint identification assembly, a semiconductor fingerprint identification assembly, or an ultrasonic fingerprint identification assembly (see paragraph 96).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the terminal of Jung in view of Wu, Lius and Li such that the fingerprint identification assembly is one of an optical fingerprint identification assembly, a semiconductor fingerprint identification assembly, or an ultrasonic fingerprint identification assembly as taught by Choi. The combination would have yielded a predictable result of detecting fingerprint using a desired or preferred design option.
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive.
In regards to claim 1, Applicant’s argument with respect to neither Jung, Wu and Lius disclose the limitation “the reception signal line and the transmission signal line are arranged in the middle of the substrate layer” has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, Applicant argues that “the inputting/outputting wirings are NOT arrange between 424 and 429, thus Jung does not disclose the limitation “a reception signal line and a transmission signal line arranged between the substrate layer and the display screen of the display module””.  However, according to a different embodiment of Jung, as shown in Fig. 14, the fingerprint sensor 1419 is disposed under the display module 1416.  When fingerprint sensor 1419 is under the display module and having similar structure as the fingerprint sensor shown in Fig. 4D, the signal lines are arranged between the substrate layer and the display screen of the display module.  As such, the combination of Jung, Wu, Lius and Li discloses all the features in claim 1, 3, 6-11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625